DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of Taga.
Specifically, Applicant argues persuasively against the Office’s conclusion in the prior Office Action that Taga discloses or suggests the feature that the content of carbon contained in the surfaces of the silica particles measured by an X-Ray photoelectron spectroscopy (XPS) is 1% by mass or less and that the content of the carbon inside the silica particles is 9% by mass or greater.
	Specifically, Applicant argues that Applicant’s invention is obtained by a method comprising a step for removing carbon contained in the surfaces of the second particles.  Applicant further argues that Taga discloses that the carbon in the black silica particles is not present on the surface of the silica particles but is incorporated into the silica particles.  Applicant emphasizes that there is no evidence that there is a reduction of carbon particles in the surfaces of the silica particles.  The Office notes that XPS is a measurement with a depth of penetration into the measured material and therefore consistent with Applicant’s clarification for “in the surfaces”.  
Applicant also argues at Page 5 of the Remarks that the feature is achieved by the method for manufacturing the black powder further includes a removal step which is not disclosed by Taga.  However, since Taga discloses a method comprising heat treatment at 500°C in air atmosphere which are conditions further limited in newly added claims 4-5, an artisan would reasonably conclude that Taga discloses a black silica grain which has a carbon content in the surface of his particles that have been removed.
Likewise in response to Applicant’s arguments on Page 8 that Claim 3 requires a step of removing carbon contained in the surfaces, the Office maintains that since Taga discloses a method comprising heat treatment at 500°C in air atmosphere which are conditions further limited in newly added claims 4-5, an artisan would reasonably conclude that Taga discloses removing a carbon content in the surface of his black silica grains.  The Office further confirms that Claim 3 was rejected over Taga in view of Schmermerhorn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Taga et al (JP-H03279209A submitted in the IDS filed 2/24/2020 where citations from the machine translation provided by the Examiner with this Office Action)
Regarding Claim 1, Taga discloses black silica grains containing greater than 0.1 wt% carbon (see Claim 1).  Taga further discloses that the carbon in the silica particles is not present on the surface of the silica particles but is incorporated into the silica particles (See [EFFECT OF THE INVENTION]).  Taga further discloses the black silica where the black color is obtained by carbonizing an organic material within the silica particles (see (The means for solving a technical problem)).  Therefore, Taga discloses the limitation of a single layered silica particle where the silica particles contain carbon.
Regarding the content of carbon inside the silica particles is 9% by mass or greater, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the black silica grains as disclosed by Taga where the carbon content is in any workable or optimum range overlapping with greater than 0.1 wt% including 9 wt% and expect to produce black silica grains suitable for light shielding as disclosed by Taga.
Taga does not explicitly disclose that the content of carbon contained in the surfaces of the silica particles measured by an X-ray photoelectron spectroscopy is 1% by mass or less.
	However, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).   In this case, Taga explicitly discloses that the carbon in the silica particles is not present on the surface of the silica particles and that the carbon is formed by the carbonization of organic compounds within the silica particles.  Furthermore, Taga discloses the silica particles produced by heating the silica particles to 500°C or higher for 1 to 30 hours (See Middle of Page 6).  Taga further discloses a method where the silica particles are heat treated in an air atmosphere at 600°C for 10 hours (see Example 1). The black powder of the present invention is obtained by heating in air in a range of 400°C to 1500°C for a duration of 1 to 48 hours.  Since, Taga’s heat treatment step is at oxygen, temperature and time conditions that would volatilize carbon in the surface of silica particles, an artisan would reasonably expect that Taga’s particles have a content of carbon contained in the surfaces of the silica particles measured by an X-ray photoelectron spectroscopy is 1% by mass or less.  

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taga and in further view of Schmermerhorn (US 4,789,389).
Regarding Claim 3, Taga discloses a method for producing the black silica comprising:
(1) obtaining silica particles from hydrolyzing an alkyl silicate (i.e. a condensate obtained from a tetraalkoxysilane) (see Page 5, Top);
(2) carbonizing by heating an organic compound in the first particles to obtain second particles containing carbon (see Page 6, Middle); wherein
Regarding a step for removing carbon from in contained in the surfaces of the silica particles measured by an X-ray photoelectron spectroscopy is 1% by mass or less, Taga discloses the silica particles produced by heating the silica particles to 500°C or higher for 1 to 30 hours (See Middle of Page 6).  Taga further discloses a method where the silica particles are heat treated in an air atmosphere at 600°C for 10 hours (see Example 1). The black powder of the present invention is obtained by heating in air in a range of 400°C to 1500°C for a duration of 1 to 48 hours.  Since, Taga’s heat treatment step is at oxygen, temperature and time conditions that would volatilize carbon in the surface of silica particles, an artisan would reasonably expect that Taga’s particles have a content of carbon contained in the surfaces of the silica particles measured by an X-ray photoelectron spectroscopy is 1% by mass or less.  Therefore, Taga discloses a method comprising carbonizing an organic component to obtain ad carbon and removing carbon contained in the surfaces by volatilization.
Taga further discloses that silica particles obtained by other methods can be used (see Page 5, Top).  Taga further discloses an example where the silica particles are prepared from tetraethylorthosilicate (i.e. an alkoxysilane) but does not explicitly disclose silica particles obtained from the condensate of a trialkoxysilane expressed by equation (1).
Regarding a trialkoxysilane, Schermerhorn discloses a sol-gel process (i.e. a hydrolysis and condensation reaction) for preparing silica granules by the polymerizing silicon in solution from silicon-containing organic compounds having the formula Si(OR)4 or SiR(OR)3 where R is an alkyl group (see Col 3, Ln 63-66 and Col 6, Ln 13-29).  Schermerhorn further discloses a method where the silicon-containing organic compound may be tetraethylorthosilicate or methyltrimethoxysilane can be used (see Col 6, Ln 22-28).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing black silica particles as disclosed by Taga where the silica particles are obtained as a condensate of methyltrimethoxysilane since Schermerhorn discloses that they are known equivalents for forming silica particles by hydrolysis and condensation.
Regarding Claim 4, Taga discloses a method where the heat treating is under an air atmosphere (see Example 1).
Regarding Claim 5, Taga discloses a method where the heating is at 500°C or higher (see Middle of Page 6).  Taga further discloses a method where heating is at 600°C (see Example 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/11/2022